DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims 
Claims 13, 15 , 20 and 22 have been amended, claims 1-12 remains withdrawn from prosecution due to restriction election filed on 06/22/2020; and claims 13-24 remain under consideration in the application.

Claim Objections
Claims 1-13, 15 , 20 and 22 Claims 1-12 are objected to because of the following informalities: with respect to claims 13, 15 , 20 and 22, because their status identifier of  should be “currently amended” and not “previously presented” (note, the Marked-up version filed on 12/08/2020 is not consistent with the original claims).  With respect to claims 1-12, because their status identifier should be “Withdrawn” and not “previously presented”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the convective heat energy" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 as instantly amended recites the limitation “said isolation transformer means having primary winding means, secondary winding means connected to ground and electrostatic shield means connected to ground therebetween”. In particular from the manner in which the instant limitation is written, it is unclear if the electrostatic shield means is disposed between the primary winding means and the secondary winding means or the electrostatic shield means is just connected to the ground between the primary winding means and the secondary winding means; thereby making the scope of the claims unascertainable.  Therefore, for prosecution purposes, said new limitation introduced by the amendment is not accorded any substantial patentable weight due to the ambiguity in meaning.
Claim 20 recites the limitation "the form" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

7.	Claims 13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable 
over Wilson et al. (US Patent No. 9,187,799) in view of Applicant’s Admitted Prior Art (AAPA, see Applicant’s Specification page 8, line 28-page 9, line 10 and figure 2) and Bornor (US Patent No. 4,141,539).
	Regarding claim 13, Wilson et al. teaches a vacuum furnace for heat treating and rapid gas quenching in argon atmosphere in the same furnace comprising a single chamber (100 see abstract and figures 1 and 2) and access means (door 150, see figure 2 and column 3, lines 20-30), the chamber being segregated into an outer portion (defined by the outer wall 101 and inner wall 102, see figure 2 and column 3, lines 20-40) and an inner portion (105, see figure 2 and column 3, lines 30-45), the inner portion of the chamber being a hot zone (106, see figure 2 and column 3, lines 30-45) and being adapted to receive the work piece to be heat treated through the access means (see column 3, lines 20-45), the furnace further including movable door means (see column 2, lines 60-65) in the chamber outer portion in the form of movable doors formed to be closed during the heat treating cycle and opened during the quenching cycle (see column 2, line 53-column 3, line 3), the furnace chamber outer portion further including heat exchanger means(119, see figure 2 and column 4, lines 15-44) , blower means (recirculation fan 121, see figure 2 and column 4, lines 20-25) and baffle means (118, see figure 2 and column 4, lines 15-62) formed to deflect the radiant energy of the hot zone (106, see figure 2) passing into the outer portion of the chamber through an opening created by the movable doors (116 and 117, see figure 2 and column 4, lines 
         Wilson et al. is silent and does not particularly teach an electrical circuitry configured for providing power to the furnace comprising power supply means, and isolation transformer means operatively connected to said power supply means, and wherein said blower means being operatively connected to said isolation transformer means, said isolation transformer means having primary winding means, secondary winding means and electrostatic shield means therebetween, said primary winding means receiving electric power from said power supply means, and said blower means receiving electric power from said secondary winding means. 
	However, AAPA teaches a vacuum furnace comprising an electrical circuitry (see AAPA, figure 2) configured for providing power to the furnace comprising power supply means (550 (i.e. 460/3/60), see AAPA figure 2) and an autotransformer  (650, see AAPA, figure 2) operatively connected to said power supply source (550, see  AAPA figure 2), and wherein a gas blower (121, see AAPA, figure 2) being operatively 
	Wilson et al. in view of AAPA fails to teach an isolation transformer operatively connected to said power supply means, and wherein said blower means in the manner as claimed.
 However Bornor teaches that at the time the invention was made it was known in the art to use an isolation transformer (41 see Bornor, abstract, figures 1 and 2, column 1, lines 19-23, column 2, line 55-column 3, line 25) having a primary winding, a secondary winding and an electrostatic shield dispose between said primary and secondary windings (see figure 2 and column 3, lines 5-16) and operatively connected a power supply source to a blower (34, see Bornor , figures 1 and 2, and column line 30 –column 3, line 42) for circulating gas in a vacuum furnace and thereby avoiding the repeatedly overload condition on the motor that reduces its service life (see Bornor, abstract, figures 1 and 2, column 1, lines 19-23, column 2, line 55-column 3, line 25).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Wilson et al. in view of AAPA to use an isolation transformer to operatively connected the power supply means to the said blower or gas circulating fan as exemplified by Bornor; wherein so doing would amount to a mere substitution of one type of transformer for another that would work well in the 
	Regarding claim 16, Wilson et al. in view of AAPA and Bornor, teaches a vacuum furnace in which the power from said power supply means to said primary winding 
means is 460 Volts, 3-phase, 60 cycles (see AAPA, figure 2). 
Regarding claim 17, Wilson et al. in view of AAPA and Bornor teaches  an isolation transformer (41 see Bornor, abstract, figures 1 and 2, column 1, lines 19-23, column 2, line 55-column 3, line 25) that is operatively connected a power supply source to a blower (34, see Bornor , figures 1 and 2, and column line 30 –column 3, line 42); and therefore said system would allow the power to motor  from the secondary winding  to be the same as the power supply from the source; i.e. 460 Volts, 3-phase, 60 cycles 	Regarding claims 18-19, Wilson et al. in view of AAPA and Bornor teaches a vacuum furnace in which the pressure is up to 10 Bar or  in excess of 10 Bar (see Wilson et al. column 4, lines 1-15 and column 5, lines 59-67) . 	Regarding claim 20, Wilson et al. in view of AAPA and Bornor, teaches a vacuum furnace which includes baffle means (118,see Wilson et al. see figure 2 and column 4, lines 15-62)  and wherein said baffle means is in the form of a chevron configuration (see Wilson et al. , column  5, lines 45-50) 	Regarding claim 21, Wilson et al. in view of AAPA and Bornor, teaches a vacuum furnace which includes variable speed drive means, and wherein said variable speed 
8.	Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over 
Wilson et al. (US Patent No. 9,187,799) in view of Applicant’s Admitted Prior Art (AAPA, see Applicant’s Specification page 8, line 28-page 9, line 10 and figure 2) and Bornor (US Patent No. 4,141,539) as applied to claim 13 above, and further in view of Bonner (US Patent No. 5,127,823).
	Regarding claim 14, Wilson et al. in view of AAPA and Bornor, teaches a vacuum furnace which includes a variable speed drive means operatively connected to the power supply means (see Wilson et al. column 5, line 59-column 6, line 41) but fails to particular teach a metal oxide varistor means operatively connected to the power supply means and operatively connected to ground. 
However, Bonner teaches a treatment furnace having  a power source operatively connected to a transformer (T2, see Bonner, figure 2B, abstract, column 1, lines 60-65 and column 5, lines 30-45), and a secondary windings of the transformer (54, see Bonner, figure 2B, and column 5, lines 30-45) connected to metal oxide varistor (59, see Bonner, figure 2B, abstract, column 1, lines 60-65 and column 5, lines 30-45) that is configured for protecting the  power network or circuitry from damage by sending anomalies in the power supply to the ground. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of 
	Regarding claim 22, Wilson et al. in view of AAPA and Bornor teaches a vacuum furnace which includes variable speed drive means operatively connected to said power supply means (see Wilson et al. column 5, line 59-column 6, line 41); while Bonner, teaches a 3-phase metal oxide varistor (59, see Bonner, figure 2B, abstract, column 1, lines 60-65 and column 5, lines 30-45) that is operatively connected in parallel with said power supply; hence the Wilson et al.,  AAPA,  Bornor and Bonner as combined teaches and/or encompasses the scope of the claim.

Allowable Subject Matter
9.	Claims 15, 23 and 24 remain allowable if rewritten to overcome the rejection(s) 
under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening 
claims.
Response to Arguments
10.	Applicant's arguments filed on 12/08/2020 have been fully considered but they are not persuasive. 
	Applicant’s argument is that claim 13, as amended, is now clearly patentable over the cited prior art taken in any combination(s). The electrostatic shield 663 connected to ground of isolation transformer 660 is not shown, taught or suggested in Wilson et al., Bornor or AAPA (e.g. FIG. 2 in the present application). 
.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733